Citation Nr: 0302169	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  00-09 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for left foot disability, 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from February 27, 1980 to 
November 12, 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision.  The 
veteran appealed the RO's decision as to the left foot and 
low back.  However, after an increased rating for the low 
back disability was granted in November 2000, the veteran 
withdrew his appeal of that issue.  In August 2001 the Board 
remanded this matter for additional development.  During the 
course of that development the RO increased the evaluation of 
the left foot disability to 10 percent.  Despite this, in the 
absence of a specific declaration from the veteran, the Board 
presumes that he seeks the maximum benefit.  Therefore, the 
appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993); West 
v. Brown, 7 Vet. App. 329 (1995). 


FINDING OF FACT

The veteran's left foot disability is manifested by 
complaints of pain, intermittent swelling, weakness, 
tenderness, and stiffness, amounting to no more than moderate 
functional impairment. 


CONCLUSION OF LAW

An evaluation in excess of 10 percent for a left foot 
disability is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 
5284 (2002). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2002).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

Service medical records reflect the veteran sustained an 
inversion type crush injury to his left foot, when he caught 
it in between track turrets in the main body of a tank in 
December 1982.  The evidence includes three VA examination 
reports.  The first examination was conducted in April 1999.  
During that examination the veteran complained of pain at a 5 
to 6 level on a scale of 1 to 10 (10 being the worst).  The 
pain was worse in cold and moist weather, and was accompanied 
by weakness.  He reported stiffness and intermittent 
swelling, but no heat, redness, fatigability or lack of 
endurance.  The symptoms increased with prolonged standing or 
walking.  The symptoms were present 50 percent of the time.  
On clinical examination, no functional impairment related to 
the veteran's left foot was found.  The veteran reported that 
he did not use shoe inserts or corrective devices such as 
crutches or canes.  Tenderness over the second and third 
metatarsals and a well-healed scar were noted.  No bony 
abnormalities or soft tissue swelling was found.  The 
examiner diagnosed a fracture of the second and third 
metatarsals with residual symptoms.

A second VA examination was conducted in September 2000, at 
which time the veteran complained of left foot pain 
approximately two times a months, particularly when cold or 
damp.  The veteran reported slight tenderness in the mid-left 
metatarsal area, on both plantar and dorsal surfaces.  The 
examiner diagnosed status-post fractured left second and 
third metatarsals.  An accompanying x-ray report shows an 
impression of chronic deformities in the second and third 
metatarsals, probable old healed fractures and progressive 
lucencies in the distal first metatarsal and deformity in the 
distal first metatarsal of uncertain etiology.  The 
radiologist found that the deformity was unchanged from an 
April 1999 x-ray, but that the lucencies in the distal 
portion were more prominent.  Some flattening of the lateral 
aspect of the distal first metatarsal and a small spur were 
evident.  

Most recently, a VA examination was conducted in March 2002.  
That examination reflects complaints of pain when rocking 
forward on the ball of his left foot.  He reports the ability 
to run some.  He reports being conscious of a limp when the 
foot is particularly painful.  It does swell.  A physical 
examination revealed that the veteran walked with an 
essentially normal gait.  He was able to walk on tiptoes and 
heels but demonstrated a slight limp when walking on tiptoes 
on the left foot.  He complained of pain in the left foot 
when asked to squat or duck waddle.  The examiner observed no 
deformity, swelling, or tenderness in the left foot.  The 
metatarsal heads are well aligned and comparable to the 
uninjured right foot.  The veteran did not complain of pain 
on passive motion.  The examiner had the impression of a 
healed fracture of the left foot.  The examiner opined that 
the veteran had very little, if any functional deficit as a 
result of his foot fractures.  He found no evidence of any 
significant disability as a result of the above injury.  In 
reaching this conclusion, the examiner noted that the veteran 
was hired as a mail carrier 11 years earlier and has worked 
in that capacity since.  He apparently walked 8.5 miles a 
day.  

A hearing before an RO hearing officer was held in June 2000.  
At that hearing, the veteran testified that he experienced 
stiffness and soreness in the left foot, especially after 
walking or standing for prolonged periods.  The veteran 
reported the level of pain as ranging from 2 to 6 depending 
on the day.  He stated that the left foot swelled and was 
tender on the bottom in the evenings.  The veteran reported 
using rubber insoles in his shoes, and treating his foot with 
elevation and soaks.  He also testified that he was not being 
seen regularly for the left foot problem.

The veteran's service-connected left foot disability has been 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Diagnostic Code 5284 provides for 
assignment of a 10 percent, 20 percent, or 30 percent 
evaluation for foot injuries considered moderate, moderately 
severe, or severe, respectively.  In addition, a 40 percent 
evaluation is allowed where there is actual loss of use of 
the foot.

Having considered all the evidence of record, the Board finds 
that the veteran's left foot symptomatology does not more 
nearly approximate the criteria for the 20 percent 
evaluation.  The Board is persuaded by the characterization 
of the severity of the veteran's left foot disability by two 
different VA examiners.  Specifically, in the April 1999 VA 
examination report the examiner characterized the veteran's 
disability as resulting in no functional impairment.  The 
March 2002 VA examiner characterized the functional 
impairment as being very little, if any.  This evidence, 
combined with the absence on objective confirmation of the 
veteran's complaints, supports the conclusion that the 
disability is best characterized as not more than moderately 
disabling.  While the veteran complains of constant pain, 
which is increased by use, or cold or damp weather, this pain 
is compensated by the 10 percent evaluation, especially in 
light of the absence of clinical findings of underlying 
pathology to support a higher rating based on pain.  

Further, the evidence does not reflect that the veteran's 
left foot disability has caused marked interference with 
employment (i.e., beyond that already contemplated under the 
schedular criteria in the currently assigned 10 percent 
rating), or necessitated any recent period of 
hospitalization, such that consideration of an extra-
schedular rating is warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  The claim is denied. 

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), and the implementing 
regulations.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA-
November 9, 2000-or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002); cf. Dyment 
v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that 
only section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  The VCAA, among other 
things, modified VA's duties to notify and assist claimants 
by amending 38 U.S.C.A. § 5103 ("Notice to claimants of 
required information and evidence") and adding 38 U.S.C.A. 
§ 5103A ("Duty to assist claimants"). 

In this case, the veteran's application is complete.  The 
veteran was notified of the evidence needed to substantiate 
the claim by a letter dated in October 2001.  This letter 
indicates the evidence necessary to substantiate the claim, 
as well as whether the VA or the veteran was responsible for 
obtaining the evidence.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (2001) (codified as 
amended at 38 C.F.R. § 3.159(b) (2002)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the March 
2000 statement of the case advised the veteran of what was 
needed to establish a higher evaluation.  The Board's August 
2001 remand notified the veteran of the new obligations under 
VCAA and its implementing regulations.  No additional notice 
is required.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  While during the March 2002 VA examination, the 
veteran reported he had been followed by both private 
physicians and those at the Kansas City Veterans 
Administration Hospital, the VA treatment records from Kansas 
City were obtained through January 2002.  There is no 
specific indication that there are any additional VA 
treatment records beyond that already in the claims file.  As 
to private treatment, the Board notes that the RO sought 
additional evidence from the veteran by letter dated in 
October 2001.  The veteran has had ample time to submit any 
information or evidence that might substantiate his claim 
that his disability has worsened.  No private treatment 
records have been identified.  Consequently, the Board finds 
that the RO has satisfied the duty to assist the veteran.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d) (2002)).  On the matter of VA's 
obligation to provide the veteran a VA examination, the Board 
finds this obligation to have been satisfied.  The veteran 
was provided several examinations, the most recent of which 
occurred in March 2002.  Considering all this evidence, the 
Board is persuaded that VA has fulfilled its duty-to-assist 
obligations.  Further development of this claim would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided). 


ORDER

Entitlement to a rating in excess of 10 percent for left foot 
disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

